 1
                                                   THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
 9
                                              )
10   THOMAS E. PEREZ, Secretary of Labor, )) Case No. 2:15-cv-538-RAJ
     United States Department of Labor,       )
11
                                              ) ORDER GRANTING REVISED
12                 Plaintiff,                 ) FIRST FEE APPLICATION
                                              )
13
                                              )
            vs.                               )
                                              )
14   ALFRED H. CHAN, M.D., P.C., a            )
     corporation; ALFRED H. CHAN, an          )
15                                            )
     individual; JUDY H. CHAN, an individual; )
16   ALFRED H. CHAN, M.D., P.C. DEFINED )
     BENEFIT PLAN & TRUST, an employee )
17   pension benefit plan                     )
                                              )
18                                            )
                   Defendant.                 )
19

20
           This matter comes before the Court on the “Revised First Fee Application” of
21
     Robert Moore, the Independent Fiduciary of the Alfred H. Chan, M.D., P.C. Defined
22
     Benefit Plan & Trust. Dkt. # 11. No party has filed a response to the Revised Fee
23
     Application.
24
           Under the terms of this Court’s previous Order, the Independent Fiduciary’s fees
25
     were capped at $17,500. Dkt. # 6 at 3. In order to receive approval for additional fees,
26
     the Independent Fiduciary was required to provide the Court with (a) an itemized fee
27
     application, and (b) proof that a copy of this application and any supporting documents
28
     ORDER - 1
 1   was sent to the Secretary’s representative, San Francisco EBSA Regional Director at 90
 2   Seventh Street, Suite 11-300, San Francisco, CA 94103. Id. The Secretary would then
 3   have 15 calendar days to object to the application. Id.
 4          The Court previously denied Mr. Moore’s Fee Application, without prejudice,
 5   citing his failure to include proof that the application was sent to the Secretary’s
 6   representative, San Francisco EBSA Regional Director at 90 Seventh Street, Suite 11-
 7   300, San Francisco, CA 9410. Dkt. # 9. Mr. Moore now moves for approval of his
 8   Revised Fee Application. Dkt. # 11. In addition to his itemized list of expenses, Mr.
 9   Moore has now filed proof that a copy of the Revised Fee Application was sent to the
10   Secretary at the San Francisco location. Mr. Moore’s Certificate of Service indicates
11   that the Fee Application was sent to the United States Department of Labor in Seattle and
12   the EBSA Regional Director in San Francisco. Dkt. # 8 at 6.
13          In the Revised Application, Mr. Moore again requests approval of $12,342.50 in
14   additional fees and expenses related to the continued administration of the Plan. Dkt. #
15   11 at 4. After reviewing the Revised Fee Application and itemized expenses, the Court
16   finds that the reported fees and expenses are reasonable. Accordingly, the Court
17   GRANTS the Revised Fee Application. Dkt. # 11.
18

19          Dated this 24th day of October, 2019.
20

21

22
                                                       A
                                                       The Honorable Richard A. Jones
23
                                                       United States District Judge
24

25

26

27

28
     ORDER - 2
